 


109 HRES 615 IH: Expressing the sense of the House of Representatives that the symbols and traditions of Hanukkah, Ramadan, and Kwanzaa should be protected.
U.S. House of Representatives
2005-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 615 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2005 
Mr. Israel (for himself and Mr. Weiner) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Expressing the sense of the House of Representatives that the symbols and traditions of Hanukkah, Ramadan, and Kwanzaa should be protected. 
  
Whereas the Framers intended that the First Amendment to the Constitution of the United States would prohibit the establishment of religion, not prohibit any mention of religion or reference to God in civic dialog: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the importance of the symbols and traditions of Hanukkah, Ramadan, and Kwanzaa;  
(2)strongly disapproves of attempts to ban references to Hanukkah, Ramadan, and Kwanzaa; and  
(3)expresses support for the use of these symbols and traditions.  
 
